Jackson, C. J.
1. Where exception is taken to a long extract from the charge of the court, and there is no specification of the error therein, the exception will not be considered unless all of the charge so excepted to is erroneous. ' If any of it is sound law, an affirmance will result. Code, §4251.
2. While knowledge is of the essence of the offense of receiving stolen goods, knowing them to be stolen, yet such knowledge need not necessarily be proved by direct testimony, but may be shown by circumstances, such as the defendant’s conduct and behavior, the character of the person from whom the goods were received, the kind of goods, and the hour when received. 55 Ga., 221, 191.
Judgment affirmed.